Citation Nr: 1706196	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from September 30, 2010 forward for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board previously considered this Veteran's appeal in June 2015.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans' Claims (Court).  In an April 2016 memorandum decision, the Court affirmed the Board's decision to deny an earlier effective date and higher rating prior to September 2010 but returned the above issue for the Board to address additional medical records.

The Board notes that the Veteran was originally represented by Veterans of Foreign Wars (VFW), revoked their representation in September 2016, and reinstated their representation in January 2017.


FINDINGS OF FACT

From September 20, 2010 forward, the evidence shows that the Veteran reported fatigue and shortness of breath, had a workload level over five METs, and had ejection fractions of 60 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent from September 30, 2010 forward for CAD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2010, prior to adjudication of the Veteran's claims, the RO sent him a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  The Veteran identified private treatment, and VA obtained records from the identified locations.  VA provided an examination for the Veteran's coronary artery disease in September 2010.  There is no argument or indication that the VA examination is inadequate.  To the contrary, it describes the Veteran's symptoms and addresses the pertinent rating criteria.  Private treatment records also provide evidence addressing the rating criteria.  The Board has carefully reviewed the record and determines there is no additional development required for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

The Veteran contends that his coronary artery disease (CAD) should be rated higher than 30 percent.  Specifically, he asserts that the September 2010 examination supports a 60 percent rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran, his family, and friends are competent to report symptoms observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent. 

Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs. One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104, Note 2.

Under Diagnostic Code 7005, a 10 percent rating will be assigned where a workload of greater than 7 METs but less than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  A 30 percent rating will be assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  Id.  A 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent disability rating is warranted where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Based on a review of the record, the Board finds that the criteria for a rating in excess of 30 percent from September 30, 2010 forward for coronary artery disease have not been met.  See 38 C.F.R. § 4.104, DC 7005.

From September 20, 2010 forward, the evidence shows that the Veteran's workload level satisfied the criteria for a 30 percent rating but not for a 60 or 100 percent rating.  A stress test conducted during the September 2010 VA examination recorded the Veteran's workload estimated between 5.4 and 5.8 METs.  He reported experiencing fatigue and being limited by easy fatigue.  The Veteran denied symptoms of angina, shortness of breath, dizziness, and syncope.  He also denied congestive heart failure.  The examiner noted the continued use of daily medication for his heart.  An echocardiogram showed mild to moderate concentric hypertrophy.  

The Court draws the Board's attention to private medical records from October and November 2013.  Indeed, the Veteran had treatment for CAD and high blood pressure/hypertension and had a coronary angiogram procedure.  The Veteran's blood pressure was dropping too low and his medications were adjusted.  The results of the angiogram were left main normal and ejection fraction approximately 60 percent.  See October 2013 record.  The Veteran reported shortness of breath, and the treatment plan was to increase cardiovascular exercise and lose ten pounds.  There is no other evidence from this time period, which addresses the rating criteria.  

The evidence of workload over 5 METs with fatigue and shortness of breath (dyspnea), cardiac hypertrophy, and ejection fraction of 60 percent fits within the 30 percent rating assigned for this period.  See 38 C.F.R. § 4.104, DC 7005.  The 60 percent or 100 percent ratings would require workloads of 5 or less METs, an ejection fraction of 50 or less, or congestive heart failure.  See Id.  While the Veteran reported shortness of breath in 2013, which had been denied during the 2010 examination, the ejection fraction results were the same in both instances.  Additionally, the prescribed treatment was cardiovascular exercise; the Board understands this to mean that the provider believed the Veteran to be capable of such exercise, or METs level.  Therefore, the evidence does not suggest that the Veteran's CAD worsened, and the September 2010 examination appropriately captures his disability picture.  As the evidence shows workloads above 5 METs, ejection fractions of 60 percent, and no congestive heart failure, higher ratings are not appropriate at this time.  See 38 C.F.R. § 4.104, DC 7005.  

As noted, the Court affirmed the majority of the Board's prior decision, including the finding that the Veteran was no longer eligible for the temporary 100 percent rating for convalescence assigned pursuant to 38 C.F.R. § 3.40(a)(1).  See April 2016 Court decision.  

The Board has considered all potentially applicable Diagnostic Codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not receive a higher rating under another Diagnostic Code.  See 38 C.F.R. § 4.104.  He reported having a heart attack in 1983, but this was outside the rating period.  Indeed, there is no evidence of a heart attack, or any other applicable condition, within the claims period.  See May 2011 statement, treatment records, VA examination.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's coronary artery disease are fully considered by the rating criteria.  Continuous use of medication, workload levels, ejection fraction, fatigue, shortness of breath, and cardiac hypertrophy were all addressed by the criteria and discussed in the evaluation.  The heart attack in 1983 was outside the applicable rating period.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.
  

ORDER

A rating in excess of 30 percent for coronary artery disease is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


